FILED
                                                                                  May 12, 2022
                                                                                EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS

                           SUPREME COURT OF APPEALS                                 OF WEST VIRGINIA




In re B.G., S.G., and L.G.

No. 21-0980 (Mason County 20-JA-37, 20-JA-38, and 20-JA-39)



                               MEMORANDUM DECISION


        Petitioner Father J.G., by counsel Paul A. Knisley, appeals the Circuit Court of Mason
County’s November 9, 2021, order terminating his parental rights to B.G., S.G., and L.G. 1 The
West Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick
Morrisey and Katherine A. Campbell, filed a response in support of the circuit court’s order. The
guardian ad litem (“guardian”), Tonya Hunt Handley, filed a response on behalf of the children
also in support of the circuit court’s order and a supplemental appendix. On appeal, petitioner
argues that the circuit court erred in terminating his parental rights after he completed his
improvement period and when there were less restrictive alternatives available.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In June of 2020, the DHHR filed a child abuse and neglect petition alleging that the mother
burned the children with cigarettes and that the parents medically neglected the children’s burn
marks and other health conditions. According to the petition, the mother denied burning the
children and would not speak further to the investigating Child Protective Services (“CPS”) worker
about the allegation. Petitioner stated that he believed the children received the marks by playing.
The paternal grandmother stated that the oldest child, L.G., reported to her that the mother burned
him with cigarettes. The grandmother took L.G. for medical care, and the treating physician found
that his marks were infected and prescribed medication for the untreated skin infections. The
DHHR also alleged that the parents lacked the parenting knowledge and skills to care for the

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
                                                  1
children and failed to provide them with appropriate housing. Finally, the DHHR alleged that the
mother has a history of CPS referrals for having a dirty, cluttered, and unsanitary home; that there
has been an open CPS case with the family since September of 2018; and that despite services in
the home, the parents had failed to maintain an appropriate living environment or meet the
children’s medical needs. Thereafter, the parents waived their rights to a preliminary hearing.

        The parents completed their parental fitness and psychological evaluations in late July of
2020. The examiner determined that the prognosis for petitioner attaining “minimally adequate
parenting” was “poor.” The evaluator gave numerous recommendations, which were incorporated
into petitioner’s case plan.

        By August of 2020, the court held an adjudicatory hearing during which the parents
stipulated to the allegations of abuse and neglect contained in the petition. The court accepted the
stipulations and adjudicated the parents as abusing parents. In September of 2020, the
multidisciplinary team (“MDT”) learned that the children had exhibited concerning behaviors after
visits with the parents, and that L.G. was in therapy due to his aggression with his siblings and the
foster family’s pets. The visitation provider reports in October of 2020 stated that petitioner’s
supervision of the children was satisfactory but that he had trouble with properly correcting the
children’s behavior without yelling and threatening them. Further, the report stated that petitioner
had to be prompted to change B.G.’s and S.G.’s diapers and to take the children to the bathroom
when needed. Additionally, the report stated that petitioner failed to bring activities, food, and
drinks for the children, and did not appear motivated in building a bond with the children.

       In November of 2020, the circuit court granted the parents post-adjudicatory improvement
periods. The terms of petitioner’s improvement period included the following: submit to random
drug screens; complete anger management classes; complete parenting skills classes; participate
in supervised visitations and demonstrate an attachment to the children; follow the
recommendations contained in the parental fitness evaluations, including demonstrating an “ability
to independently establish and maintain a habitable home environment in a single location for a
minimum of six months.”

        According to a visitation provider report in December of 2020, the parents were given
separate visits with the children due to their fighting and arguing with each other. The provider
report from March of 2021 stated that the parents had to be repeatedly reminded to supply the
children with meals and not just snacks during visits. The report also stated that petitioner was still
seeking housing. In April of 2021, the visitation provider’s report stated that the parents had to be
reminded to bring changes of clothes and diapers for the children.

        The court held a review hearing in May of 2021, wherein the guardian expressed concerns
that petitioner had not obtained housing. The court extended the parents’ improvement periods
finding that they had not met all the terms and conditions of their improvement periods. On
September 1, 2021, the DHHR filed motions to revoke the parents’ improvement periods, citing
their failure to maintain appropriate housing, bring proper food and necessities for visits, or
demonstrate an adequate attachment to the children.




                                                  2
         The court held a hearing on the DHHR’s motion to terminate the parents’ improvement
periods in early September of 2021. A visitation service provider testified that he supervised three
visits for the parents in August of 2021. He stated that he had not been to petitioner’s home because
it remained unfinished and had only conducted visits in a public park. He further described a
remote video visit where the parents were lying on their bed while petitioner was shirtless, the
mother caressing his ear, and they were acting very tired. They largely kept their eyes shut and
barely spoke or interacted with the children. The provider also explained that the parents were
required to supply spare clothes or diapers but always relied on the backup things sent by the foster
family.

         The visitation supervisor testified that the goal in these cases is to eventually increase
visitations to work toward reunification. However, she stated that increased visits never occurred
due to numerous issues with the parents.

        The CPS worker testified that the MDT held a meeting in June of 2021, during which the
members discussed the children’s special needs and interventions with Birth to Three, a program
to help with children’s behavioral, developmental, and health needs. A Birth to Three worker
attempted to set up a meeting with the parents, but they failed to confirm or attend the meeting.
The CPS worker stated that the parents never graduated to more than two three-hour visits a week.
She stated that petitioner told the MDT that he obtained a trailer in May of 2021, but that he had
to fix holes in the floor, replace walls, install carpet, and connect waterlines.

        Petitioner testified that he applied for subsidized housing with the local housing authority,
but his application was denied because he owed a balance from a previous rental agreement.
Petitioner stated that he eventually obtained a trailer from his sister but that it needed repairs. He
stated that he had a limited income and had run out of money to finish the repairs. When asked
what he did to obtain additional income, petitioner stated only that he worked odd jobs and that he
did not contact the DHHR for assistance because he was “confused on who to get a hold of.” At
the close of evidence, the court held the DHHR’s motion to terminate the parents’ improvement
periods in abeyance and set the matter for disposition.

        The circuit court held a final dispositional hearing in October of 2021. At the beginning of
the hearing, the court found that the parents had not successfully completed their improvement
periods based upon the evidence adduced at the prior hearing. The DHHR presented evidence that
petitioner’s home still needed numerous repairs. The CPS worker visited petitioner’s home in early
September of 2021 and noted that the porch had several weak spots, which could fall in. After
knocking on the door, the worker heard petitioner shout, “you dirty f*cking sl*t.” The worker was
unsure if petitioner had referred to his dog or her. Once inside, the worker noticed dog feces and
urine on the living room floor as well as a very large television and game console complete with
numerous video games. The living room appeared cluttered and there was a chainsaw sitting in the
room. There were piles of dirty dishes in the kitchen sink, food on the floor and on the counters,
and also several cockroaches in the refrigerator. The bathtub was filled with repair supplies like
copper wire, and petitioner stated that he had no running water. She stated that petitioner had made
no progress since the last visit to the home.




                                                  3
        Petitioner testified that his trailer was almost finished but that there was still no water
service. He explained that he was in a dispute with the city regarding the water service. Petitioner
stated that he obtained a puppy and that it was not yet house trained when the worker saw the dog
feces and urine. Petitioner testified that he had treated the trailer for cockroaches and believed that
the home was ready for the children.

        By order entered on November 9, 2021, the circuit court found that despite the parents
participating in parenting skills classes, they had not shown an ability to properly parent the
children, as evidenced by the visitation providers’ reports and visitation providers’ testimony. The
circuit court noted that the children were special needs, and the parents had not followed through
with an appointment with a Birth to Three service provider. Further, the court found that petitioner
failed to address his inability to keep a clean, safe, and appropriate home for the children. The
court noted that the DHHR was obligated to seek termination of parental rights when a child has
been in foster care for fifteen of the most recent twenty-two months, and that the children had been
placed in foster care since June of 2020. Based on the foregoing, the circuit court found that there
was no reasonable likelihood that petitioner could correct the conditions of abuse and neglect in
the near future and that termination was necessary for the children’s welfare. The court terminated
petitioner’s parental rights to B.G., S.G., and L.G. Petitioner appeals the circuit court’s November
9, 2021, dispositional order. 2

       The Court has previously established the following standard of review in cases such as this:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in terminating his parental rights
when he substantially completed the terms of his improvement period. Petitioner contends that the
circuit court ignored his challenges with obtaining housing during the COVID-19 pandemic and
that he obtained the only housing that he could afford. According to petitioner, the only item that
remained to complete for his improvement period was adequate housing, and he had made almost
all repairs to the trailer by the dispositional hearing. Petitioner notes that there was only one visit


       2
        The mother’s parental rights terminated below. The permanency plan for the children is
adoption by their foster family.
                                                  4
conducted of his home during the entire case, and that it occurred the day after the September 9,
2021, hearing on the DHHR’s motion to terminate his improvement period. As such, petitioner
contends that the DHHR did not visit the home again prior to the final dispositional hearing in
early October of 2021. Petitioner points to the CPS worker’s testimony at the final dispositional
hearing and asserts that it was clear that the DHHR “did the home inspection with the intention of
finding the home unfit.” He claims that the issues remaining with the home were “temporary” and
could have been “easily rectified in a short period of time.” As such, petitioner argues that the
circuit court’s finding under West Virginia Code § 49-4-604(c)(6) that there is “no reasonable
likelihood that the conditions of neglect or abuse can be substantially corrected in the near future”
was improper. (Emphasis added.) Finally, petitioner argues that there was no testimony at the final
dispositional hearing to support a finding that petitioner failed to maintain a bond with the children.

        Pursuant to West Virginia Code § 49-4-604(c)(6), a circuit court may terminate a parent’s
parental rights upon finding that “there is no reasonable likelihood that the conditions of neglect
or abuse can be substantially corrected in the near future” and that termination is necessary for the
welfare of the children. West Virginia Code § 49-4-604(d) provides that a circuit court may find
that there is no reasonable likelihood that the conditions of abuse and neglect can be substantially
corrected when the abusing parent has “demonstrated an inadequate capacity to solve the problems
of abuse or neglect on [his or her] own or with help.”

        Here, the record supports, and petitioner concedes on appeal, that he failed to obtain
adequate, safe, and hygienic housing for the children during his improvement period and extension
thereof. “When any improvement period is granted to a [parent] . . . the [parent] shall be
responsible for the initiation and completion of all terms of the improvement period.” W. Va. Code
§ 49-4-610(4). The record establishes that the DHHR attempted to help petitioner obtain suitable
subsidized housing, but petitioner owed money to the local housing authority and was declined.
Nothing in the record indicates that petitioner requested financial assistance from the DHHR
regarding this back rent, and instead, petitioner obtained a trailer from his sister in May of 2021.
The record also shows that petitioner did not alert the MDT of this purchase until June of 2021.
Again, there is nothing in the record indicating that petitioner raised the issue of financial
assistance with the DHHR. Indeed, during his testimony at the September of 2021 hearing,
petitioner stated that he did not contact the DHHR regarding repairing his home because he was
“confused on who to get a hold of”—a curious assertion in view of his approximately eight-month-
long participation in an improvement period. Petitioner vaguely blames the COVID-19 pandemic
for his delay in obtaining housing but ignores his own delays and failure to communicate with the
DHHR regarding the process.

        Petitioner argues that he almost had the trailer ready by the final dispositional hearing, and
that the court erred by not giving him more time to finish correcting the issues with the waterlines.
However, considering the length of time it took petitioner to obtain housing and make other repairs,
coupled with the fact that petitioner failed to keep the home clean and prioritized getting a puppy
over having a safe, clean, and appropriate home for his children, the court determined that
petitioner was not likely to address the issues in the near future. This finding is a credibility
determination, which we decline to disturb on appeal. See Michael D.C. v. Wanda L.C., 201 W.
Va. 381, 388, 497 S.E.2d 531, 538 (1997) (“A reviewing court cannot assess witness credibility



                                                  5
through a record. The trier of fact is uniquely situated to make such determinations and this Court
is not in a position to, and will not, second guess such determinations.”).

        Moreover, although there was no testimony at the final dispositional hearing regarding
petitioner’s parenting abilities and bond with the children, the record shows that no in-home visits
were ever able to occur with petitioner in his home. Additionally, the evidence shows that although
petitioner attended visits, he often failed to interact with the children and instead watched the
children play with each other. Additionally, the court found that petitioner had a bond with his
children but stated its concern with petitioner’s ability to parent. As visits were never able to be
increased or moved to petitioner’s home, the court lacked valuable information as to whether
petitioner could implement anything he learned in his parenting skills classes. Furthermore,
petitioner showed no interest in the children’s special needs as he failed to follow through with the
appointment with the Birth to Three provider.

        Here, petitioner demonstrated an inadequate capacity to solve the problems of abuse and
neglect on his own or with help. Although petitioner participated in some services, the
overwhelming evidence demonstrates that he failed to adequately progress in those services or,
ultimately, remedy the conditions of abuse and neglect. Petitioner showed no long-lasting progress
in his ability to parent or maintain a safe, clean, and hygienic home. Further, petitioner fails to
acknowledge the statutory limits for improvement periods. See W. Va. Code § 49-4-610
(“Notwithstanding any other provision of this section, no combination of any improvement periods
or extensions thereto may cause a child to be in foster care more than fifteen months of the most
recent twenty-two months, unless the court finds compelling circumstances by clear and
convincing evidence that it is in the child’s best interests to extend the time limits contained in this
paragraph.”). By the dispositional hearing, the children had been in the foster family’s care for
sixteen months, and the court found no compelling circumstances to extend petitioner’s
improvement period yet again.

         Finally, insomuch as petitioner argues that the circuit court should have imposed a less
restrictive alternative to the termination of his parental rights, this Court has held,

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood under
       [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Based on the foregoing, the
circuit court found that there was no reasonable likelihood that petitioner could correct the
conditions of abuse and neglect in the near future and that termination was necessary for the
children’s welfare. Such findings are sufficient to support the termination of his parental rights,
and we find no error.




                                                   6
     For the foregoing reasons, we find no error in the decision of the circuit court, and its
November 9, 2021, order is hereby affirmed.


                                                                                    Affirmed.

ISSUED: May 12, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                              7